Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered March 18, 1998, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 5 years to life, unanimously modified, on the law, to the extent of reducing the sentence to a term of 2 years to life, and otherwise affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record.
As the People correctly concede, in 1992, when this crime was committed, the correct minimum sentence for a persistent violent felony offender convicted of a Class E felony was 2 years *81(see, People v Green, 68 NY2d 151). Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Andrias, JJ.